     Case 2:19-cv-00058-AG-GJS Document 21 Filed 03/11/19 Page 1 of 2 Page ID #:52




1    Matthew A. Rosenthal (SBN 279334)
     matt@westgatelaw.com
2    Westgate Law
     16444 Paramount Blvd., Suite 205
3    Paramount, CA 90723
     Tel: (818) 200-1497
4    Fax: (818) 574-6022
     Attorneys for Plaintiff,
5    JORGE RAMIREZ
6                    IN THE UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
7                             SOUTHERN DIVISION
8

9    JORGE RAMIREZ,                          )   Case No.: 2:19-cv-00058-AG-GJS
                                             )
10                                           )   VOLUNTARY DISMISSAL OF A
                                             )   CASE PURSUANT TO FED. R.
11                Plaintiff;                 )   CIV. P. 41(a)(1)(A)(i)
                                             )
12         v.                                )
                                             )
13                                           )
     SPEEDY CASH,                            )
14                                           )
                                             )
15                Defendant.                 )
                                             )
16                                           )
                                             )
17

18
           PLEASE TAKE NOTICE that Plaintiff, JORGE RAMIREZ, pursuant to
19
     Fed. R. Civ. P. 41(a)(1)(A)(i), gives notice that he voluntarily dismisses all claims
20
     in this action as to himself in his individual capacity with prejudice. Defendant
21
     Speedy Cash has neither answered Plaintiff’s Complaint, nor filed a motion for
22
     summary judgment. Accordingly, this matter may be dismissed with prejudice
23
     without an Order of the Court.
24

25




                                          DISMISSAL
                                             -1-
     Case 2:19-cv-00058-AG-GJS Document 21 Filed 03/11/19 Page 2 of 2 Page ID #:53




1                                             RESPECTFULLY SUBMITTED,
2
      DATED: March 11, 2019                    WESTGATE LAW
3

4                                   By:/s/ Matthew A. Rosenthal
5                                          Matthew A. Rosenthal
                                           Attorney for Plaintiff,
6                                          JORGE RAMIREZ
7

8

9

10

11                           CERTIFICATE OF SERVICE
12     I hereby certify that on March 11, 2019, I filed the forgoing document with the
13   Clerk of the Court using the CM/ECF System. Notice of said filing was served via
14   e-mail transmission to the following:
15               Jamie D. Wells
                 McGuireWoods LLP
16               Two Embarcadero Center
                 Suite 1300
17               San Francisco, CA 94111-3821
                 T: +1 415 844 1972
18               M: +1 925 785 0654
                 F: +1 415 844 1915
19               jwells@mcguirewoods.com
                 Attorneys for Defendant,
20               SPEEDY CASH
21
                                              By:/s/ Matthew A. Rosenthal
22                                                   Matthew A. Rosenthal
23

24

25




                                             DISMISSAL
                                                -2-
